Order entered May 18, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00184-CR

                           VICTOR RENARD BROWN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76504-M

                                            ORDER
       The Court REINSTATES the appeal.

       On May 1, 2015, we ordered the trial court to make findings regarding why the reporter’s

record had not been filed. On May 1, 2015, we received a one-volume reporter’s record entitled

“Sentencing.” This volume appears to be the complete record of the January 14, 2015 guilty plea

and sentencing hearing. Therefore, in the interest of expediting the appeal, we VACATE the

May 1, 2015 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    ADA BROWN
                                                              JUSTICE